DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendments filed on 08/18/2021 have been entered. Claims 1-20 remain pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 6, 9, and 11-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khairkhahan et al. (US 2002/0111647), in view of McGuckin (US 2007/0270891) in view of Nance et al. (US 2008/0215008), further in view of VanTassel et al. (US 2004/0049210).
Regarding claim 1, Khairkhahan et al. discloses a medical device (10, FIG 12, paragraph [0068] discloses the occluder of FIGs 7-12 are alternate structures of the device. Paragraph [0077] discloses the changes made to the device of FIG 12. Remaining elements that are unchanged and have the same reference numerals are understood to be identical to those of the previously disclosed embodiments. Therefore, disclosure of elements of FIG 7 are understood to apply to FIG 12 as well, paragraphs [0068-
Khairkhahan et al. is silent regarding a method of occluding a left atrial appendage ("LAA") of a patient with a medical device, the method comprising: accessing the patient's right atrium via a femoral vein; advancing a delivery catheter distally through the opening in the septum until a distal end of the delivery catheter is positioned proximate to the LAA or within the LAA, the medical device being received within the delivery catheter in a collapsed condition during the advancing; visualizing the radiopaque distal end fastener to assist in determining the position of the distal end fastener; allowing the occluder body to self-expand within the LAA; disconnecting the medical device from the threaded 
However, McGuckin discloses a method of occluding a left atrial appendage ("LAA") of a patient with a medical device (Paragraphs [0022-0027 and 0050-0056]), the method comprising: accessing the patient's right atrium (FIGS 8-9) via a femoral vein (“F”, paragraph [0050]); advancing a delivery catheter  (50) distally through an opening in the septum (“S”, paragraph [0050], FIG 9) until a distal end of the delivery catheter is positioned proximate to the LAA or within the LAA (“A”, paragraph [0050], FIGs 3, 4, and 9), the medical device being received within the delivery catheter in a collapsed condition during the advancing (FIG 2, paragraph [0050]), the medical device comprising: a self-expandable occluder body (30, FIGS 7, 9, and 10) having a scaffolding structure (Paragraph [0044]) formed of Nitinol (Paragraph [0049]), a proximal end fastener (22, paragraph [0045]) coupled to a proximal end portion of the medical device (FIG 6), the proximal end fastener being threadedly coupled to a threaded member within the delivery catheter during the advancing (Paragraph [0045], proximal fastener 22 is threadingly coupled to 60 via threaded end 62); a distal end fastener (19) coupled to the distal end portion of the medical device (FIG 6), the distal end fastener being radiopaque (Paragraph [0055]); visualizing the radiopaque distal end fastener to assist in determining the position of the distal end fastener (Paragraph [0055]); allowing the occluder body to self-expand within the LAA (Paragraph [0053], FIG 6); and disconnecting the medical device from the threaded member by rotating the threaded member relative to the -20-ABTSJM 3.0-503 CON CON II proximal end fastener to release the threaded connection between the medical device and the threaded member (FIG 10, paragraph [0056]).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Khairkhahan et al. such that is in delivered to the LAA using the method taught by McGuckin, for the purpose of utilizing commonly known means for accessing the LAA and deploying a medical device to the LAA for occlusion. Furthermore, it would have been obvious to 
	The method as modified is further silent regarding a step of piercing a septum of a heart of the patient using a needle to form an opening in the septum.
However, Nance et al. teaches a method of occluding a left atrial appendage (406, FIGs 4-10) with a medical device (1002, FIG 10, paragraph [0077]) comprising the steps of accessing the patient’s right atrium (202) via a femoral vein (116, paragraphs [0020, 0064, 0066, FIGS 2-4), piercing a septum (504) of a heart of a patient using a needle (500, paragraph [0071], FIG 5) to form an opening (502, paragraph [0070]) in the septum, and advancing a delivery catheter (300) through the opening in the septum (FIG 6, paragraph [0072]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method to include a step of piercing the septum of the heart of the patient using a needle to form an opening in the septum in between the step of accessing the right atrium and advancing the delivery catheter across the opening in the septum, as taught by Nance et al., for the purpose of aiding in creating an opening in the septum such that the delivery catheter can be advance with minimal trauma to the septal wall. 
The method as modified by McGuckin discloses while the distal end of the delivery catheter is positioned proximate to the LAA or within the LAA (FIG 3), advancing the threaded member (60) relative to a stationary delivery catheter (50, paragraphs [0045, 0051, 0052]) to urge the occluder body distally 
However, Van Tassel et al. discloses retracting a delivery catheter (622, FIGs 47-48) proximally while holding an inner member (624) stationary to urge an occluder body (650) distally out of the delivery catheter (FIG 49, paragraph [0145]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method such that the delivery catheter is retracted relative to the threaded member to deploy the occluder body, as taught by VanTassel, instead of advancing the threaded member relative to the delivery catheter as taught by McGuckin, for the purpose of achieving the predictable result of advancing the occluder body out of the distal end of the delivery catheter since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
	The method as modified is further silent regarding piercing a wall of the LAA with the plurality of retentions hooks on the occluder body while the occluder body self-expands within the LAA.
However, the device of Khairkhahan et al. (FIG 7-7B and 12) comprises a plurality of retention hooks (195, paragraph [0055], FIG 12 shows retention hooks) on the occluder body (FIG 12), each of the retention hooks having an end oriented towards the proximal end portion of the medical device (Paragraph [0056] discloses the hooks are inclined in a proximal direction) and having a barb (Paragraph [0056]) for extending into tissue at or near the opening of the LAA (Paragraph [0056]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method such that it comprises a step of piercing a wall of the LAA with a plurality of retention hooks on the occluder body while the occluder body self-expands within the LAA, for the purpose of engaging adjacent tissue to retain the medical device at its implanted position and to limit relative movement between the tissue and the occlusion device (Khairkhahan: paragraph [0055]). 

    PNG
    media_image1.png
    373
    618
    media_image1.png
    Greyscale

Regarding claim 6, Khairkhahan/McGuckin/Nance/VanTassel disclose the invention substantially as claimed, as set forth above for claim 1. Khairkhahan further discloses when the occluder body is urged distally out of the delivery catheter, the distal end fastener deploys first from the delivery catheter (Distal end fastener 191 would deploy first before proximal end fastener 222. Examiner notes the claim does not specify what the distal end fastener deploys first in relation to).   
Regarding claim 9, Khairkhahan/McGuckin/Nance/VanTassel disclose the invention substantially as claimed, as set forth above for claim 1. Khairkhahan further discloses the plurality of retention hooks includes at least six retention hooks (195, paragraph [0055], FIG 12 shows five retention hooks but there is understood to be a sixth hook on the opposing strut hidden from view in FIG 12)
Regarding claim 11, Khairkhahan/McGuckin/Nance/VanTassel disclose the invention substantially as claimed, as set forth above for claim 1. Khairkhahan further discloses the occluder body is cylindrical or tapered (FIG 12 shows the occluder body has a cylindrical shape in the center defined by elongated struts 220 and/or is tapered at the curved portions of struts 17).  
Regarding claim 12 and 13, Khairkhahan/McGuckin/Nance/VanTassel disclose the invention substantially as claimed, as set forth above for claim 1. The device as modified further discloses occluding the LAA in less than about 10 minutes after allowing the occluder body to self-expand within the LAA and further, occluding the LAA in less than about 5 minutes after allowing the occluder body to self-expand within the LAA (Upon expansion of the occluder body, i.e. in less than about 5 minutes, the LAA is occluded to at least some degree due to the occlusive material being inserted within the LAA. Examiner notes the claim does not require the LAA to be fully occluded or specify a particular amount of occlusion).  
Regarding claim 14, Khairkhahan/McGuckin/Nance/VanTassel disclose the invention substantially as claimed, as set forth above for claim 1. The method as modified further discloses the proximal end portion of the medical device defines a proximal plane of occlusion (See FIG 10 below; in the method as modified, the proximal end fastener would create a proximal plane of occlusion as shown below).  

    PNG
    media_image2.png
    341
    540
    media_image2.png
    Greyscale


Claims 2-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khairkhahan et al. (US 2002/0111647), in view of McGuckin (US 2007/0270891) in view of Nance et al. (US 2008/0215008), further in view of VanTassel et al. (US 2004/0049210), further in view of Liddicoat et al. (US 2006/0253129) and Devellian (US 2005/0070952).
Regarding claims 2 and 3, Khairkhahan/McGuckin/Nance/VanTassel disclose the invention substantially as claimed, as set forth above for claim 1.
The method is silent regarding injecting radiopaque contrast media into a left atrium of the patient after the occluder body self-expands to visualize on angiography whether the LAA is sealed from, or in communication with, the left atrium and further comprising determining that the LAA is in communication with the left atrium, and then repositioning the medical device within the LAA before disconnecting the medical device from the threaded member.  
However, Devellain teaches a method of occluding an LAA (Abstract, FIG 4) comprising a step of confirming whether the LAA is sealed from, or in communication with, the left atrium (Paragraph [0040] 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method to include a step of confirming whether the LAA is sealed from, or in communication with, the left atrium and further comprising determining that the LAA is in communication with the left atrium, and then repositioning the medical device within the LAA before disconnecting the medical device from the threaded member, as taught by Devellian, for the purpose of ensuring a proper occluding seal between the LAA and the left atrium has been formed before removing the delivery catheter.  
The method as modified is further silent regarding the confirming of the seal being achieved by injecting radiopaque contrast media into a left atrium of the patient after the occluder body self-expands to visualize on angiography
However, Liddicoat et al. teaches a method of occluding a left atrial appendage (Abstract) and injecting radiopaque contrast media into a left atrium of the patient after an occluder body self-expands to visualize on angiography whether the LAA is sealed from, or in communication with, the left atrium (Paragraph [0178] disclosed injecting a contrast agent into the left atrium to determine if the inflated balloon is properly occluding the LAA. The use of fluoroscopy in the heart is interpreted as angiography).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method such that the confirming of the seal is achieved by injecting radiopaque contrast media into a left atrium of the patient after the occluder body self-expands to visualize on .
Claims 4-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khairkhahan et al. (US 2002/0111647), in view of McGuckin (US 2007/0270891) in view of Nance et al. (US 2008/0215008), further in view of VanTassel et al. (US 2004/0049210), further in view of Devellian (US 2005/0070952) and Annest et al. (US 2008/0082132).
	Regarding claims 4-5, Khairkhahan/McGuckin/Nance/VanTassel disclose the invention substantially as claimed, as set forth above for claim 1.
	The method is silent regarding visualizing an approximate size of the LAA using trans-esophageal echocardiography prior to delivering the medical device to the LAA and selecting a size of the medical device based on the visualized approximate size of the LAA.  
However, Devellian teaches a method of occluding a left atrial appendage (Abstract, FIG 4) with a medical device (30, FIG 3, paragraph [0036]) comprising a step of visualizing an approximate size of the LAA using echocardiography prior to delivering the medical device (30) to the LAA (11) and selecting a size of the medical device based on the visualized approximate size of the LAA (Paragraph [0040]).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method to include a step of visualizing an approximate size of the LAA using echocardiography prior to delivering the medical device to the LAA and selecting a size of the medical device based on the visualized approximate size of the LAA, as taught by Devellian, for the purpose of selecting a sized device appropriate for the size and shape of the LAA to be occluded to ensure an idea fit of the device within the LAA (Devellian: paragraph [0039-0040]).
	The method as modified by Develian is silent regarding the echocardiography being trans-esophageal echocardiography.

	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use trans-esophageal echocardiography, as taught by Annest et al., because this type of echocardiography was commonly known in the art for achieving the predictable result of imaging heart geometry.
Claims 7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khairkhahan et al. (US 2002/0111647), in view of McGuckin (US 2007/0270891) in view of Nance et al. (US 2008/0215008), further in view of VanTassel et al. (US 2004/0049210), further in view of Amplatz et al. (US 2007/0265656).
Regarding claims 7-8, Khairkhahan/McGuckin/Nance/VanTassel disclose the invention substantially as claimed, as set forth above for claim 1.
	Khairkhahan is silent regarding the proximal end fastener being radiopaque and wherein the proximal end fastener and the distal end fastener are both formed of platinum.  
However, Amplatz et al. teaches an occluding device (200, FIG 11a, paragraph [0104]) having a proximal end fastener (one of 220) and a distal end fastener (another of 220), the proximal end fastener being radiopaque (Paragraph [0104] discloses both clamps 220 are made of platinum, which is a radiopaque material), and wherein the proximal end fastener and the distal end fastener are both formed of platinum (Paragraph [0104] discloses proximal end fastener 220 and distal end fastener 220 are made of platinum).  
.
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khairkhahan et al. (US 2002/0111647), in view of McGuckin (US 2007/0270891) in view of Nance et al. (US 2008/0215008), further in view of VanTassel et al. (US 2004/0049210), further in view of Cully (US 2006/0136043).
Regarding claim 10, Khairkhahan/McGuckin/Nance/VanTassel disclose the invention substantially as claimed, as set forth above for claim 1. Khairkhahan further discloses the occlusion material can be a layer of ePTFE or alternative suitable materials determined through routine experimentation (Paragraph [0047]).
Khairkhahan is silent regarding the occlusion material being a layer of polyester.  
However, Cully teaches an occluder device having a layer of occlusion material wherein the layer is polyester (Paragraph [0016]) or a number of other materials such as PTFE that are preferably thin and strong. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to select polyester as the occlusion material, as taught by Cully, for the purpose of choosing a material commonly known in the art for having occlusive properties and being biocompatible, flexible, and strong for achieving the desired occlusive effect (Cully: paragraph [0016]).
Claims 15 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khairkhahan et al. (US 2002/0111647), in view of Chanduszko (US 2004/0073242), in view of McGuckin (US 2007/0270891) in view of Nance et al. (US 2008/0215008), further in view of VanTassel et al. (US 2004/0049210).
Regarding claim 15, Khairkhahan et al. discloses a medical device (10, FIG 12, paragraph [0068] discloses the occluder of FIGs 7-12 are alternate structures of the device. Paragraph [0077] discloses the changes made to the device of FIG 12. Remaining elements that are unchanged and have the same reference numerals are understood to be identical to those of the previously disclosed embodiments. Therefore, disclosure of elements of FIG 7 are understood to apply to FIG 12 as well, paragraphs [0068-0077]) for occluding a left atrial appendage (Abstract) comprising: a self-expandable occluder body (228, paragraph [0073] disclose supports 228 may be biased towards the enlarged orientation) having a scaffolding structure (17, connected supports are interpreted as the scaffold structure) formed of a laser cut or etched tube of nitinol (Paragraph [0046]) and being cylindrical or tapered (FIG 12 shows the occluder body has a cylindrical shape in the center defined by elongated struts 220 and/or is tapered at the curved portions of struts 17), the medical device having a proximal end portion (End portion near 192, FIG 12) and a substantially planar distal end portion (End portion near 190; see FIG 12 below, the distal end of the distal end portion is substantially planar); an occlusion material (15, paragraph [0077] discloses the device of FIG 12 can comprise barrier 15. Paragraphs [0047-0048] disclose barrier 15) coupled to the scaffolding structure (As shown in FIG 11, paragraph [0076]) while the medical device is received within a delivery catheter in the collapsed condition (The occlusion material 15 is always coupled to the scaffolding structure, therefore it would be coupled while the device is in a collapsed delivery condition), wherein the occluder body defines a recessed conical surface (See annotated FIG 1A of the present invention and FIG 12 of the prior art above. The dashed lines in FIG 12 show the outline of a conical shape. The brackets show the section of the proximal wall being interpreted as a recessed conical surface. The surface of FIG 12 is recessed from the proximal end and forms a substantially conical shape in light of the specification of the present invention. The surface of the present invention 

    PNG
    media_image3.png
    321
    475
    media_image3.png
    Greyscale

Khairkhahan et al. is silent regarding a proximal end fastener coupled to a plurality of wires of the scaffolding structure at the proximal end portion of the medical device so that the plurality of wires are received within a proximal end fastener and a distal end fastener coupled to a plurality of wires of the scaffolding structure at the distal end portion of the medical device so that the plurality of wires are received within the distal end fastener.
However, Chanduszko teaches an occlusion device having a scaffolding structure made of a plurality of wires (32 and 42) and having a proximal end fastener (44, FIG 2) coupled to a plurality of wires of the scaffolding structure at a proximal end portion of the medical device (Paragraph [0043]) so that the plurality of wires are received within a proximal end fastener (Paragraph [0043] discloses 44 is a tube into which the wire segments of 42 fit) and a distal end fastener (22, FIG 2) coupled to a plurality of wires of the scaffolding structure at the distal end portion of the medical device (wires 25, paragraph [0039] and wires 42, paragraph [0043] are coupled to fastener 22) so that the plurality of wires are 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the proximal end portion of Khairkhahan et al. such that the free ends of the wires shown in FIG 12 are received within a proximal end fastener, as taught by Chanduszko, and to modify the distal end portion of Khairkhahan et al. such that the free ends of the wires shown in FIG 12 are received within a distal end fastener, as taught by Chanduszko, for the purpose of holding the wires together in a manner that evenly distributes them around a radial direction to hold a symmetrical shape of the scaffold structure (Chanduszko paragraphs [0036 and 0043]).
Khairkhahan et al. is silent regarding a method of occluding a left atrial appendage ("LAA") of a patient with a medical device, the method comprising: accessing the patient's right atrium via a femoral vein; advancing a delivery catheter distally through the opening in the septum until a distal end of the delivery catheter is positioned proximate to the LAA or within the LAA, the medical device being received within the delivery catheter in a collapsed condition during the advancing; visualizing the radiopaque distal end fastener to assist in determining the position of the distal end fastener; allowing the occluder body to self-expand within the LAA; disconnecting the medical device from the threaded member by rotating the threaded member relative to the proximal end fastener to release the threaded connection between the medical device and the threaded member.  
However, McGuckin discloses a method of occluding a left atrial appendage ("LAA") of a patient with a medical device (Paragraphs [0022-0027 and 0050-0056]), the method comprising: accessing the patient's right atrium (FIGS 8-9) via a femoral vein (“F”, paragraph [0050]); advancing a delivery catheter  (50) distally through an opening in the septum (“S”, paragraph [0050], FIG 9) until a distal end of the delivery catheter is positioned proximate to the LAA or within the LAA (“A”, paragraph [0050], FIGs 3, 4, and 9), the medical device being received within the delivery catheter in a collapsed condition during 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Khairkhahan et al. such that is in delivered to the LAA using the method taught by McGuckin, for the purpose of utilizing commonly known means for accessing the LAA and deploying a medical device to the LAA for occlusion. Furthermore, it would have been obvious to modify the medical device of Khairkhahan et al. such that the proximal end fastener is threadedly coupled to a threaded member within the delivery catheter during the advancing and that the distal end fastener is radiopaque, for the purpose of having a means of releasably engaging and detaching the medical device at the treatment site (McGuckin: paragraph [0045]) and for the purpose of having a means to visualize the distal end of the device as an indication of its position relative to the LAA (McGuckin: paragraph [0055]).
	The method as modified is further silent regarding a step of piercing a septum of a heart of the patient using a needle to form an opening in the septum.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method to include a step of piercing the septum of the heart of the patient using a needle to form an opening in the septum in between the step of accessing the right atrium and advancing the delivery catheter across the opening in the septum, as taught by Nance et al., for the purpose of aiding in creating an opening in the septum such that the delivery catheter can be advance with minimal trauma to the septal wall. 
The method as modified by McGuckin discloses while the distal end of the delivery catheter is positioned proximate to the LAA or within the LAA (FIG 3), advancing the threaded member (60) relative to a stationary delivery catheter (50, paragraphs [0045, 0051, 0052]) to urge the occluder body distally out of the delivery catheter, but is silent regarding retracting the delivery catheter proximally while holding the threaded member stationary to urge the occluder body distally out of the delivery catheter.
However, Van Tassel et al. discloses retracting a delivery catheter (622, FIGs 47-48) proximally while holding an inner member (624) stationary to urge an occluder body (650) distally out of the delivery catheter (FIG 49, paragraph [0145]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method such that the delivery catheter is retracted relative to the threaded member to deploy the occluder body, as taught by VanTassel, instead of advancing the threaded member relative to the delivery catheter as taught by McGuckin, for the purpose of achieving the 
	The method as modified is further silent regarding piercing a wall of the LAA with the at least six retentions hooks on the occluder body while the occluder body self-expands within the LAA.
However, the device of Khairkhahan et al. (FIG 7-7B and 12) comprises at least six retention hooks (195, paragraph [0055], FIG 7B 12) on the occluder body, each of the retention hooks having an end oriented towards the proximal end portion of the medical device (Paragraph [0056] discloses the hooks are inclined in a proximal direction) and having a barb (Paragraph [0056]) for extending into tissue at or near the opening of the LAA (Paragraph [0056]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method such that it comprises a step of piercing a wall of the LAA with at least six retention hooks on the occluder body while the occluder body self-expands within the LAA, for the purpose of engaging adjacent tissue to retain the medical device at its implanted position and to limit relative movement between the tissue and the occlusion device (Khairkhahan: paragraph [0055]). In the method as modified, the six retention hooks would pierce the wall of the LAA while the occluder body expands within the LAA, as required by the claim and disconnecting the medical device occurs after said piercing.
Regarding claim 20, .  
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khairkhahan et al. (US 2002/0111647), in view of Chanduszko (US 2004/0073242), in view of McGuckin (US 2007/0270891) in view of Nance et al. (US 2008/0215008), further in view of VanTassel et al. (US 2004/0049210), further in view of Annest et al. (US 2008/0082132).
	Regarding claim 16, Khairkhahan/Chanduszko/McGuckin/Nance/VanTassel disclose the invention substantially as claimed, as set forth above for claim 15.
	McGuckin is silent regarding visualizing an approximate size of the LAA using trans-esophageal echocardiography prior to delivering the medical device to the LAA. 
	However, Annest et al. discloses visualizing an approximate size of the LAA using trans-esophageal echocardiography (Paragraph [0058]) prior to performing a treatment (Paragraph [0058] discloses preoperative imaging).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to visualize an approximate size of the LAA using trans-esophageal echocardiography prior to deliverying the medical device to the LAA, as taught by Annest et al., for the purpose of providing information to the physician deploying the system to allow accurate characterization of selected locations (Annest: Paragraph [0058]).
Claims 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khairkhahan et al. (US 2002/0111647), in view of Chanduszko (US 2004/0073242), in view of McGuckin (US 2007/0270891) in view of Nance et al. (US 2008/0215008), further in view of VanTassel et al. (US 2004/0049210), further in view of Cully (US 2006/0136043).
Regarding claim 17, Khairkhahan/ Chanduszko/McGuckin/Nance/VanTassel disclose the invention substantially as claimed, as set forth above for claim 15. Khairkhahan further discloses the occlusion material can be a layer of ePTFE or alternative suitable materials determined through routine experimentation (Paragraph [0047]).

However, Cully teaches an occluder device having a layer of occlusion material wherein the layer is polyester (Paragraph [0016]) or a number of other materials such as PTFE that are preferably thin and strong. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to select polyester as the occlusion material, as taught by Cully, for the purpose of choosing a material commonly known in the art for having occlusive properties and being biocompatible, flexible, and strong for achieving the desired occlusive effect (Cully: paragraph [0016]).
	Regarding claims 18 and 19, Khairkhahan/ Chanduszko/McGuckin/Nance/VanTassel/Cully disclose the invention substantially as claimed, as set forth above for claim 17. Khairkhahan further discloses the layer of polyester (In the device as modified, the layer is made of polyester) is sutured to the scaffolding structure (Paragraph [0047] discloses layer 15 can be attached to scaffolding structure 17 by means of sutures) and wherein a periphery of the layer of polyester is sutured to a circumference of the scaffolding structure (FIG 11 shows layer 15 is disposed on the inner circumference of the scaffolding structure. Therefore, the sutures are attached to a periphery of the layer by attaching to side of the layer, and are attached to a circumference of the scaffolding structure by disposing the layer around an inside of the rounded frame).  
Response to Arguments
Applicant’s arguments, see pages 7-8, filed 08/18/2021, with respect to the rejection(s) of claim(s) 1 and 15 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of an alternative embodiment of Khairkhahan (FIG 12) which teaches a device having a recessed conical surface at a proximal wall of the occluder body, as required by amended claims. Regarding claim 15, a new grounds of rejection is made in view of the alternative embodiment of .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771